161 S.E.2d 841 (1968)
1 N.C. App. 426
Robert Ford NEESE
v.
Thomas R. NEESE, Jr.
No. 68SC66.
Court of Appeals of North Carolina.
June 19, 1968.
*842 Poteat & Franks and Jordan, Wright, Henson & Nichols, by Welch Jordan, Greensboro, for plaintiff appellee.
Smith, Moore, Smith, Schell & Hunter, by James R. Turner, Greensboro, for defendant appellant.
MALLARD, Chief Justice.
Defendant contends that the plaintiff waived his right to invoke the physician-patient privilege when he filed a complaint detailing his mental state and also when he introduced into evidence at the hearing on the temporary restraining order several affidavits relating to his mental condition including one from Dr. Epple.
G.S. § 8-53 reads:
"No person, duly authorized to practice physic or surgery, shall be required to disclose any information which he may have acquired in attending a patient in a professional character, and which information was necessary to enable him to prescribe for such patient as a physician, or to do any act for him as a surgeon: Provided, that the presiding judge of a superior court may compel such disclosure, if in his opinion the same is necessary to a proper administration of justice."
We are concerned here with the question of the interpretation of the statute and whether the plaintiff has waived his right to claim the privilege established by the statute.
In Capps v. Lynch, 253 N.C. 18, 116 S. E.2d 137, we find the following:
"The privilege established by the statute is for the benefit of the patient alone. It is not absolute; it is qualified by the statute itself. A judge of superior court at term may, in his discretion, compel disclosure of such communications if, in his opinion, it is necessary to a proper administration of justice and he so finds and enters such finding on the record. * * *
We now come to the question of waiver of privilege. `That this purely statutory privilege may be waived is undisputed.' 16 N.C. Law Review, 54. Since the privilege is that of the patient alone, it may be waived by him and cannot be taken advantage of by any other person. Stansbury: N.C. Evidence, § 63, p. 110. State v. Martin, supra.
The waiver may be express or implied. Where the patient consents that the physician be examined as a witness by the adverse party with respect to the communication, the privilege is expressly waived. The privilege may be expressly waived by contract in writing. Fuller v. Endowment Rank, Knights of Pythias, 129 N.C. 318, 40 S.E. 65. See also Creech v. Sovereign Camp of Woodmen of the World, 211 N.C. 658, 191 S.E. 840.
`Unless a statute requires express waiver, the privilege may be waived by implication.' 16 N.C. Law Review 54. The North Carolina statute does not require express waiver. The privilege is waived by implication where the patient calls the physician as a witness and examines him as to patient's physical condition, where patient fails to object when the opposing party causes the physician to testify, or where the patient testifies to the communication between himself and physician. 16 N.C. Law Review 55. Hayes v. Ricard, 244 N.C. 313, 93 S.E.2d 540; State *843 v. Litteral, 227 N.C. 527, 43 S.E.2d 84. A patient may surrender his privilege in a personal injury case by testifying to the nature and extent of his injuries and the examination and treatment by the physician or surgeon. Whether the testimony of the patient amounts to a waiver of privilege depends upon the provisions of the applicable statute and the extent and ultimate materiality of the testimony given with respect to the nature, treatment and effect of the injury or ailment. The question of waiver is to be determined largely by the facts and circumstances of the particular case on trial."
In the instant case the defendant contends that the plaintiff waived the privilege when he filed a complaint alleging his mental condition. A careful scrutiny of the lengthy complaint fails to reveal any allegation therein asserting a communication between the plaintiff and the physician or any specific treatment given plaintiff by the physician.
There was no express waiver, either by words or in writing. The plaintiff was not called and examined the physician as a witness, although plaintiff has used an affidavit signed by the physician. The plaintiff has not testified as to his mental condition.
We are of the opinion and so decide that the plaintiff did not waive the physician-patient privilege in the allegations in his complaint as to his mental incapacity. Capps v. Lynch, supra.
The defendant contends that the plaintiff waived his right to invoke the physician-patient privilege when he introduced into evidence the affidavit of Dr. Epple at the hearing on 17 February 1967 before Judge Crissman on the question of whether to continue the temporary restraining order to the final hearing. The defendant did not ask to cross-examine Dr. Epple at that hearing. The defendant did not object or except to the use of affidavits at such hearing. In fact, the record reveals that at this hearing the matter was heard upon affidavits presented by both parties. In Gustafson v. Gustafson, 272 N.C. 452, 158 S. E.2d 619, which was an action for alimony and custody of children, the plaintiff made no allegations concerning the treatment given her but was adversely examined and answered questions of defendant with regard to the names of physicians and the dates and nature of the treatment prescribed by each of them. The plaintiff also used affidavits of physicians who treated her on her application for alimony pendente lite and custody of the children. The defendant on appeal to the Supreme Court asserted as error the denial by the judge of the superior court of his motion to take the deposition of physicians who had treated plaintiff. The Supreme Court emphasized that custody orders are temporary and held:
"It must be recalled that at the trial of the case affidavits will not be admissible and that the witnesses must appear in person. Therefore the fact that in this hearing for a temporary purpose the plaintiff used the affidavits of physicians who treated her does not bring into play the proviso of G.S. 8-53."
In the case before us the plaintiff used the affidavit of the physician for the purpose of obtaining a temporary restraining order pending the hearing of the case on the merits. We are of the opinion and so decide that by the use of this affidavit the plaintiff did not waive the physician-patient privilege. Gustafson v. Gustafson, supra.
Defendant further contends that the superior court committed error in sustaining plaintiff's objections to questions asked Dr. Epple concerning the affidavits he referred to in his affidavit introduced into evidence and to the identification of certain papers. All the pertinent circumstances on this record tend to show that Dr. Epple was a psychiatrist and that the information he *844 had was obtained by him for the purpose of the physician-patient relationship with the plaintiff. If upon the trial of this case on its merits it should be determined by the trial judge that certain information, or papers, were not obtained by Dr. Epple for this purpose, then as a matter of right, the defendant would be entitled to examine the doctor about such. If they were obtained for such purpose, the trial judge will have the discretionary power to order disclosure.
We are of the opinion and so decide that the order of Judge Lupton is correct and should be affirmed.
Affirmed.
BROCK and PARKER, JJ., concur.